Title: To Benjamin Franklin from Jean-Hyacinthe de Magellan, 8 October 1780
From: Magellan, Jean-Hyacinthe de
To: Franklin, Benjamin


Mon Cher Doctr. & très respectable ami
Ce 8 Octbre. 80
Excusez ma liberté. Cet extrait bien plus ample, (mais necessaire pour le faire entendre en France) que Celui de notre ami Vaughan, est destiné pour paroitre dans le Journal de Rozier après etre lu a l’Academie. Je l’envoye ouvert pour que Vous puissiez vous amusé à le lire dans quelques momens de loisir. Corrigez, voyez, & faites y comm’il vous plaira. Vous en entendez mieux que moi la matiere.
Soiez autant heureux dans tout ce qui vous regarde & le bien public, que vous Le souhaite Votre du fond du coeur & ame pour La vie
Magellan
 
Notation: Magellan 8 Oct. 1780.
